        Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

 PROTECT OUR DEFENDERS and                  :
 CONNECTICUT VETERANS LEGAL                 :
 CENTER,                                    :        No. 3:17-cv-2073 (VLB)
                                            :
 Plaintiffs,                                :
                                            :
 v.                                         :        AUGUST 7, 2019
                                            :
 DEPARTMENT OF DEFENSE and                  :
 DEPARTMENT OF HOMELAND                     :
 SECURITY,                                  :
                                            :
 Defendants.                                :

                PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
                DEFENDANTS’ MOTION FOR RECONSIDERATION

       Unable to point to a change in the law to justify its motion for

reconsideration, the Government claims that it has suffered injustice in this case.

In reality, however, this Court simply disagreed with the Government’s

interpretation of the relevant caselaw. The Government also claims to have

discovered new evidence. It has not. For these reasons, and because this Court

should not revisit its decision as to in camera review of the Talking Paper, Plaintiffs

Protect Our Defenders and Connecticut Veterans Legal Center respectfully request

that this Court, without oral argument, deny the Government’s motion to

reconsider the Memorandum of Decision Granting in Part and Denying in Part

Defendant’s Motion for Summary Judgment (“Order”) (Dkt. 52).

I.    STANDARD OF REVIEW

       A motion for reconsideration should be denied when the moving party

merely seeks to relitigate an issue which has already been decided. Shrader v. CSX
        Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 2 of 12



Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). There are only three grounds on which

a motion for reconsideration may be granted: (1) an intervening change in the

controlling law; (2) the availability of newly discovered evidence; or (3) a need to

correct a clear error or avoid manifest injustice. Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (“Kolel”).

       Here, there has been no change in the controlling law, and the Government

does not argue otherwise. As for the second ground for reconsideration, evidence

is only “newly discovered” if the moving party demonstrates that it could not have

been discovered earlier through the exercise of due diligence. See United States v.

Potamkin Cadillac Corp., 697 F.2d 491, 493 (2d Cir. 1983) (“Potamkin Cadillac”); see

also Patterson v. Bannish, No. 3:10-CV-1481 (AWT), 2011 WL 2518749, at *1 (D.

Conn. June 23, 2011) (applying standard); Palmer v. Sena, 474 F. Supp. 2d 353, 355

(D. Conn. 2007) (same). Last, to establish clear error or manifest injustice, the

moving party must demonstrate that the court overlooked controlling law or facts

put before it on the underlying motion. Eisemann v. Greene, 204 F.3d 393, 395 n.2

(2d Cir. 2000). To do so, a moving party may not simply “plug gaps in an original

argument or . . . argue in the alternative once a decision has already been made.”

Lopez v. Smiley, 375 F. Supp. 2d 19, 21–22 (D. Conn. 2005) (internal quotation marks

omitted).

II.   THIS COURT SHOULD DENY THE GOVERNMENT’S MOTION FOR
      RECONSIDERATION AS TO EXEMPTION 6 BECAUSE IT MERELY SEEKS TO
      RELITIGATE ISSUES ALREADY DECIDED

       This Court denied summary judgment as to the Exemption 6 redactions of

employee and Working Group names after a thorough consideration of the




                                           2
        Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 3 of 12



applicable law, Vaughn indices, and declarations submitted by the Government.

Order at 28–43. The Government now seeks reconsideration of the “similar files”

threshold test because it is unsatisfied with this Court’s reasoning and wishes to

relitigate arguments and caselaw which have already been canvassed. This is not

an appropriate basis for reconsideration.

    A. The Government Cannot Use a Motion for Reconsideration to Plug Gaps in
       its Arguments as to the Exemption 6 Redactions

      The Government is not entitled to a re-argument merely because this Court

based its decision in part on a statutory section not previously cited by the parties.

The issue—whether Exemption 6, including the “similar files” provision, applied—

was squarely before this Court and its decision was therefore proper.

      When reviewing a motion for summary judgement under the Freedom of

Information Act (“FOIA”), this Court is required to conduct a de novo review of the

record and satisfy itself that the agency has met its express burden of

demonstrating that the records are exempt from disclosure. 5 U.S.C. § 552(a)(4)(B)

(2016); Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749,

755 (1989). “Under the Federal Rules of Civil Procedure, a motion for summary

judgment cannot be conceded for want of opposition. The burden is always on the

movant to demonstrate why summary judgment is warranted.” Winston & Strawn,

LLP v. McLean, 843 F.3d 503, 505 (D.C. Cir. 2016) (internal quotation marks omitted).

This is no less true in the FOIA context. See Tokar v. Dep’t of Justice, 304 F. Supp.

3d 81, 94 n.3 (D.D.C. 2018). Indeed, the Government concedes that this Court must

“satisfy itself that Exemption 6’s requirements are met.” Mem. Supp. Defs.’ Mot.

Reconsideration (“Reconsideration Memo.”) (Dkt. 54-1) at 7.



                                          3
       Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 4 of 12



      Here, as the Government acknowledges, the threshold test was first raised

by the Government itself in its opening memorandum in support of summary

judgment. Reconsideration Memo. at 7; see Mem. Supp. Defs.’ Mot. Summ. J.

(“Opening Memo.”) (Dkt. 37-1) at 20–22, 29–32. Having raised the “similar files”

issue and asserted entitlement to judgment on this issue, the Government cannot

now use a motion for reconsideration as a vehicle to reargue the matter because it

“does not like the way the original motion was resolved.” See Pierce v. Lee, No.

3:08-CV-1721 (VLB), 2010 WL 4683911, at *1 (D. Conn. Nov. 4, 2010). A motion for

reconsideration is simply “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a

second bite at the apple.” Cope v. Wal-Mart Stores E., LP, No. 3:15-CV-01523 (CSH),

2017 WL 4542045, at *1 (D. Conn. Oct. 11, 2017) (quoting Analytical Surveys, Inc. v.

Tonga Partners, LP, 684 F.3d 36, 52 (2d Cir. 2012)) (internal quotation marks

omitted).

      The Government not only attempts to relitigate old issues—its motion largely

relies on cases it has already cited, including Vietnam Veterans of Am. Conn.

Greater Hartford Chapter 120 v. Dep’t of Homeland Sec., 8 F. Supp. 3d 188 (D. Conn.

2014) (“VVA Chapter 120”), Long v. Office of Pers. Mgmt., 692 F.3d 185 (2d Cir.

2012), and Dep’t of State v. Washington Post Co., 456 U.S. 595 (1982) (“Washington

Post”). See Opening Memo. at 12, 21–22, 27. That this Court read those cases and

came to a different conclusion than the Government does not warrant

reconsideration. The primary additional case which the Government explores in its

request for reconsideration, N.Y. Times Co. v. NASA, 920 F.2d 1002 (D.C. Cir. 1990)




                                         4
         Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 5 of 12



(en banc) (“N.Y. Times”), is nearly thirty years old and out-of-circuit—hardly an

intervening change in the law.

       B. The Additional Caselaw Briefed by the Defendants Does Not Support
          Reconsideration of Summary Judgment

        Even if this Court were to consider the Government’s new arguments,

reconsideration should be denied because the caselaw is inapposite. In VVA

Chapter 120, then-Chief Judge Thompson upheld redaction of the names, contact

information, and other identifying information of low-level Department of Defense

employees from a variety of documents which included sample separation packets.

Reconsideration Memo. at 8. As this Court recognized, however, the VVA Chapter

120 Court performed only the interest-balancing test and did not substantively

analyze the “similar files” threshold requirement. Order at 34 n.14. There is no

reason for this Court to allow the Government to relitigate either the application of

a case which this Court has already considered or that case’s relevance to the

“similar files” question this Court has already analyzed. See Shrader, 70 F.3d at

257.

        N.Y. Times also does not help Defendants. The records in question in this

case bear no resemblance to the records at issue in that case. There, a divided

court of appeals held that the audio recordings of the late Challenger astronauts in

their dying moments, and in particular the inflection in their voices that expressed

their final thoughts and feelings, met the threshold of “similar files” under

Exemption 6. 920 F.2d at 1009–10. The N.Y. Times Court relied on an expansive

interpretation of the Supreme Court’s Washington Post precedent to conclude that




                                         5
        Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 6 of 12



the “horror in the voices” of dying astronauts, id. at 1006, constituted information

that “applies to a particular individual,” Washington Post, 456 U.S. at 602.

      However, the Government’s proposed application of N.Y. Times to every

appearance of any federal employee’s name in any type of file is simply a renewed

request that this Court adopt a broad reading of Washington Post which this Court

properly rejected. See Order at 34–35. As this Court has already concluded, it is

not the case that Washington Post (or, for that matter, N.Y. Times) establishes a

blanket rule that any mention of a federal employee’s name qualifies a record as a

“similar file.” Id.; see also Nat’l Day Laborer Org. Network v. Immigration &

Customs Enf’t Agency, 811 F. Supp. 2d 713, 746 (S.D.N.Y. 2011). Such an

aggressive interpretation would—as the Government recognizes, Reconsideration

Memo. at 11–12—bring every mention of a federal employee’s name across the

“similar files” threshold and thereby render the inquiry meaningless. That

interpretation is not the law in the Second Circuit. See Nat’l Day Laborer Org.

Network, 811 F. Supp. 2d at 745. And this Court has already rightly rejected the

interpretation on the basis of Cook v. Nat’l Archives & Records Admin., 758 F.3d

168 (2d Cir. 2014) and Wood v. FBI, 432 F.3d 78 (2d Cir. 2005). Order at 33–36.

      In short, the Government is seeking to relitigate the “similar files” threshold

test by reference to existing caselaw, the reasoning of which Court has already

considered and rejected. It should not be permitted to do so.

     C. Section 552(A)(2)(E) Did Not Form the Basis for the Court’s Decision and is
        Not Relevant

      In its order, this Court observed that 5 U.S.C. § 552(a)(2)(E) could potentially

provide an alternative basis for the redaction of identifying details in the records in



                                          6
         Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 7 of 12



 question, without taking a position on the matter. Order at 37–38. Even though the

 records were not covered by § 552(a)(2)(E), the motion for reconsideration is

 unavailing. The Government errs when it states that this Court “discounted” the

 exemptions set out in § 552(b)(6). Reconsideration Memo. at 6. This Court

 thoroughly discussed Exemption 6 and subsequently concluded that the

 Government “failed to satisfy the threshold requirement” for redactions under that

 exemption. Order at 28–38. A party’s groundless belief that a court “discounted”

 its arguments does not warrant the grant of a motion for reconsideration. Like any

 litigant, the Government is not entitled to reconsideration merely because it “does

 not like the way the original motion was resolved,” Pierce, 2010 WL 4683911, at *1.

III.   THE GOVERNMENT’S BID TO RE-OPEN FACT-FINDING AS TO THE
       EXEMPTION 5 REDACTION SHOULD NOT BE ENTERTAINED

        This Court denied summary judgment to the Government as to the Talking

 Paper documenting the Working Group’s findings and recommendations. Order at

 26. Underlying that decision was this Court’s determination that the “concrete

 deliberative decision-making process the Working Group and its Talking Paper

 were a part of [was] somewhat of a mystery” due to the Government’s failure to

 provide “sufficient information.” Order at 25–26. The Government’s bid to disturb

 that conclusion is improper for three reasons. First, it belatedly seeks to bring

 before this Court evidence that it should have proffered long ago. Second, it

 attempts to impeach this Court’s attentiveness to the factual record. Third, the

 question of in camera review should not be re-opened at this late date.




                                         7
        Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 8 of 12



    A. The Government May Not Supplement its “Admittedly-Confusing
       Verbiage” with Information That it Has Long Known

      Its motion for summary judgment having been briefed and decided, the

Government now wants a mulligan because its prior declarations “were not a

model of clarity.” Reconsideration Memo. at 12. The Government seeks to “clarify”

the “admittedly-confusing verbiage” which it put before this Court, id. at 13, and

which this Court (and the Plaintiffs) spent considerable time reviewing. But the

Government is not entitled to do so. “A motion for reconsideration is not an

opportunity to present facts that were known to the party on the earlier motion.”

Constr. Indus. Services v. Hanover Ins. Co., 206 F.R.D. 43, 54 (E.D.N.Y. 2002).

      Neither the facts to which the Government refers nor the new declaration by

Rita Sono that it proffers, see Reconsideration Memo. 13–17, constitutes “new

evidence” of the kind that warrants reconsideration. See Kolel, 729 F.3d at 104, 108.

Evidence that is not “truly newly discovered or could not have been found by due

diligence,” such as that contained in a last-minute declaration, “cannot be

considered new evidence.” Space Hunters, Inc. v. United States, 500 Fed. App’x.

76, 81 (2d Cir. 2012) (quoting Potamkin Cadillac, 697 F.2d at 493) (internal quotation

marks omitted). This is especially true when “all of this information has been

available [to the Government] throughout this litigation,” see Flynn v. Nat’l Asset

Mgmt. Agency, 303 F.R.D. 448, 456 (S.D.N.Y. 2014), giving it “ample opportunity to

clarify the issues [now] raise[d] in [its] reconsideration motion,” see Sompo Japan

Ins. Co. of Am. v. Norfolk S. Ry. Co., 553 F. Supp. 2d 348, 351 (S.D.N.Y. 2008). This

reflects the principle that “reconsideration is not supposed to treat the court’s

initial decision as the opening of a dialogue in which that party may then use such



                                          8
        Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 9 of 12



a motion to . . . adduce new evidence in response to the court’s rulings.” Flynn, 303

F.R.D. at 456. (internal quotation marks omitted).

      In any event, Ms. Sono’s new declaration does not even purport to

demonstrate that the Talking Paper was officially briefed to senior Air Force

officials. See Reconsideration Memo. at 14 n.4. It simply draws attention to “a

previously-unknown ambiguity.” Id. That is, it attempts to cast doubt on, but not

refute, the previously-stated facts on which this Court reasonably relied. This Court

should not allow a party seeking reconsideration to rest its heavy burden on such

a thin reed.

     B. The Government’s Claim That This Court Did Not Properly Consider the
        Facts is Baseless

      In its attempt to impeach the manner in which this Court discerned the facts

of this matter amid the “verbiage” put forward, the Government begins with the

gratuitous observation that “[i]n the military context, ordinary words have different

meanings than in civilian life.” Reconsideration Memo. at 13. More substantively,

the Government alleges that this Court did not consider—or “overlooked”—“facts

recited [in] the Talking Paper” which were available to it. Id at 15 n.5, 18.

      The Government’s claim that this Court did not consider the contents of the

Talking Paper is baseless. It is well established that a judge “nee[d] not recite all

of the evidence” in the record. United States v. Williams, 733 F.3d 448, 457 (2d Cir.

2013); see also Ming Shi Xue v. BIA, 439 F.3d 111, 124 n.15 (2d Cir. 2006) (a judge

“need not engage in robotic incantations”) (internal quotation marks omitted). The

law presumes that the judge “reviewed the factual record before [the court].”

Williams, 733 F.3d at 457; see also United States v. Gale, 468 F.3d 929, 941 (6th Cir.



                                           9
       Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 10 of 12



2006) (“without some affirmative indication in the record to the contrary . . . we

presume that a district court has reviewed the evidence provided to it” (citation

omitted)); Parker v. Dugger, 498 U.S. 308, 314 (1991); Medtronic, Inc. v. Daig Corp.,

789 F.2d 903, 906 (Fed. Cir. 1986). Moreover, this Court did in fact explicitly refer to

the contents of the Talking Paper. Order at 24–25. The Government’s attempt to

suggest that this Court overlooked important facts should not be countenanced.

     C. The Decision as to In Camera Review Should Not Be Re-Opened

      The Government implies that this Court misstepped by “not . . . conduct[ing]

an in camera review” of the Talking Paper. Reconsideration Memo. at 17. But it has

not requested that “in camera review [be] reconsidered in a different light,” Kerr v.

Dist. Court for the N. Dist. of Cal., 426 U.S. 394, 404 (1976), and provides no basis

for its “invi[tation],” Reconsideration Memo. at 17, beyond that set out by Plaintiffs

seven months ago. Pls.’ Sur-Reply Opp. Defs.’ Mot. Summ J. (Dkt. 50) at 10. In other

words, the Government is seeking nothing more than the second bite at the apple

forbidden by the jurisprudence on motions for reconsideration in this Circuit. See

Cope, 2017 WL 4542045, at *1.

      This course of action is particularly inappropriate given that judicial

economy is a factor in determining whether to conduct in camera review. Allen v.

CIA, 636 F.2d 1287, 1298 (D.C. Cir. 1980), overruled on other grounds by Founding

Church of Scientology v. Smith, 721 F.2d 828 (D.C. Cir. 1983)). Judicial economy—

which, alongside the other Allen factors, is a significant consideration in the

Second Circuit, Donovan v. FBI, 806 F.2d 55, 59 (2d Cir. 1986), abrogated on other

grounds by Dep’t of Justice v. Landano, 508 U.S. 165 (1993)—counsels against




                                          10
       Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 11 of 12



reconsidering whether to inspect a document in camera, particularly when the

moving party adds nothing to the initial request. Otherwise, the prospect of in

camera review—which is not intended to create “herculean labors” for district

courts, see Allen, 636 F.2d at 1298—could give rise to “hydra-headed” litigation in

which parties react to the denial of such review by seeking reconsideration, see

Schwartz v. Eaton, 264 F.2d 195, 196 n.2 (2d Cir. 1959) (Clark, C.J.) (quoting Original

Ballet Russe v. Ballet Theatre, 133 F.2d 187, 189 (2d Cir. 1943) (Swan, J.)).

                                   CONCLUSION

      “[R]econsideration is an extraordinary remedy to be employed sparingly in

the interests of finality and conservation of scarce judicial resources.” Goonan v.

Fed. Reserve Bank of N.Y., No. 12 Civ. 3859(JPO), 2013 WL 1386933, at *1 (S.D.N.Y.

Apr. 5, 2013) (quoting Drapkin v. Mafco Consol. Group, Inc., 818 F. Supp. 2d 678,

695 (S.D.N.Y. 2011)). The Government has failed to justify recourse to such strong

medicine and its motion should accordingly be denied.

 Dated: August 7, 2019           By: /s/ Michael J. Wishnie
 New Haven, Conn.                Sebastian Bates, Law Student Intern*
                                 Matthew D. Handley, Law Student Intern*
                                 Renée A. Burbank (ct30669), Supervising Attorney
                                 Michael J. Wishnie (ct27221), Supervising Attorney
                                 Veterans Legal Services Clinic
                                 Jerome N. Frank Legal Services Organization
                                 P.O. Box 209090
                                 New Haven, CT 06520-9090
                                 Tel: (203) 432-4800
                                 Fax: (203) 432-1426
                                 Email: michael.wishnie@ylsclinics.org

                                 Counsel for Plaintiffs

                                 * Motion for law student appearance forthcoming.




                                          11
       Case 3:17-cv-02073-VLB Document 56 Filed 08/07/19 Page 12 of 12



                                   CERTIFICATION

      I hereby certify that on August 7, 2019, a copy of the foregoing

MEMORANDUM          IN    OPPOSITION        TO    DEFENDANTS’         MOTION       FOR

RECONSIDERATION was filed electronically and served by mail on anyone unable

to accept electronic filing. Notice of this filing will be sent by e-mail to all parties

by operation of the Court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.

                                  By: /s/ Michael J. Wishnie
                                  Michael J. Wishnie (ct27221), Supervising Attorney
                                  Veterans Legal Services Clinic
                                  Jerome N. Frank Legal Services Organization
                                  P.O. Box 209090
                                  New Haven, CT 06520-9090
                                  Tel: (203) 432-4800
                                  Fax: (203) 432-1426
                                  Email: michael.wishnie@ylsclinics.org




                                          12
